On Rehearing.
LAND, J.
The rehearing in this case was restricted to the item of $25,500, which was ordered added to the original list of assets of date February 1, 1911, amounting to $619,183.83. On a reconsideration of the case, we are satisfied, and it is not disputed, that $25,400 of the said amount of $25,500 was paid out of the assets after February 1, 1911. It follows that said item should be reduced from $25,500 to $100, and the statement throughout be corrected to that extent. The money judgment for $17,156.46 in favor of the plaintiff was based on cash on hand *54February 1, 1911, amount of cash collections after February 1, 1911, and amount to credit of machinery account. It is evident that payments made out of the assets after February 1, 1911, cannot affect the amount of cash on hand at that date, or ■subsequent collections, or amount to credit of machinery. The money judgment in favor of the plaintiff was a partial settlement >of her interest in the total assets involved in this litigation, and the rights of the litigants were reserved, so as to secure a further and complete accounting and settlement. The defendants request additional reservations, but the decree cannot be amended, except as to the item of $25,500.
It is1 therefore ordered that our former decree herein be amended, in the second paragraph thereof, by substituting $100 for “$25,500,” and $550,050.27 for “$575,454.27,” and $82,508.13 for “$86,318.13,” and that, as thus amended, said decree be reinstated and made the final judgment of the court.